            Case 1:18-cv-01180-JL Document 36 Filed 05/18/20 Page 1 of 6



                             UNITED STATES DISTRICT COURT
                              DISTRICT OF NEW HAMPSHIRE

____________________________________
                                    )
ROBERT FRESE,                       )
                                    )
                 Plaintiff          )
                                    )
        v.                          )                Civil No. 1:18-cv-1180-JL
                                    )
GORDON J. MacDONALD,                )
in his official capacity only as    )
Attorney General of the State       )
of New Hampshire,                   )
                                    )
                 Defendant          )
____________________________________)

       MOTION FOR RECONSIDERATION OF “ORDER [DATED MAY 8, 2020]
        RE [33] MOTION TO DISMISS FOR FAILURE TO STATE A CLAIM”

       Defendant Gordon J. MacDonald, in his official capacity only as Attorney General of the

State of New Hampshire, by his counsel, the Office of the Attorney General, presents the following

Motion for Reconsideration of this Court’s “Order [dated May 8, 2020] Re [33] Motion to Dismiss

for Failure to State a Claim”:

       1.      By Order dated February 14, 2020 (“the February 14 Order”), the Court (Laplante,

J.) denied the Defendant’s Motion for Reconsideration [Doc. # 21] of the Order [Doc. # 19]

denying a Motion to Dismiss [Doc. # 11] pursuant to Fed. R. Civ. P. 12(b)(1) [Article III standing]

and 12(b)(6) [failure to state a claim].

       2.      The February 14 Order criticized the Defendant’s counsel, whose argument, as

framed by the Court,

       contend[ed] that in assessing Frese’s facial challenge, the court should have utilized
       the framework applied by the D.C. Circuit Court of Appeals in United States v.
       Bronstein and recently articulated by Judge McCafferty in Saucedo v. Gardner,



                                                 1
            Case 1:18-cv-01180-JL Document 36 Filed 05/18/20 Page 2 of 6



       under which the court must disregard identified instances of a statute’s
       misapplication.

February 14 Order at 8-9. According to the Court, the Defendant’s Motion for Reconsideration

[Doc. # 21] treated “‘[l]itigation [as] a game of hopscotch,’ … advanc[ing] a new argument that

could (and should) have been presented prior to the district court’s initial ruling.’” Id. at 9, quoting

Cochran v. Quest Software, Inc., 328 F.3d 1, 11 (1st Cir. 2003). Thus, the Court ruled, in relevant

part, as follows:

       These arguments might have been persuasive if raised prior to the court’s decision,
       but they provide no proper basis for granting reconsideration now. *** The court
       takes no position on these arguments’ merits at this time and may revisit them if
       raised properly at a later procedural posture. But for purposes of the motion to
       dismiss, the court considers these arguments waived.

February 14 Order at 9, 11. As there was no further process available in the District Court to

challenge the Court’s treatment of the foregoing argument, with which counsel for the Defendant

disagreed, he undertook to prepare and file the Defendant’s Answer [Doc. # 27] and to work with

the Plaintiff’s counsel on the formulation of a Proposed Discovery Plan [Doc. # 30].

       3.      At the same time, the Plaintiff sought [Doc. # 29] and, by Order dated April 13,

2020, obtained leave of the Court to file an Amended Complaint [Doc. # 31], which broadened the

scope of the Plaintiff’s claims to include facial and as-applied void-for-vagueness challenges to

RSA 644:11 [Criminal Defamation] under the Fourteenth Amendment.

       4.      “The Plaintiff’s filing of an amended complaint gives the Defendant[ ] a new

opportunity to respond to the amended complaint, to assert new affirmative defenses,

counterclaims, to attack the sufficiency of the pleading, or … to seek to strike portions of the

pleading.” Sidari v. Orleans County, 174 F.R.D. 275, 283 (W.D. N.Y. 1996) (emphasis supplied).

This is because “the new complaint supersedes all previous complaints[,] … wipes away prior

pleadings [and] opens the door for [the] defendant[ ] to raise new and previously unmentioned

                                                   2
             Case 1:18-cv-01180-JL Document 36 Filed 05/18/20 Page 3 of 6



affirmative defenses.” Massey v. Helman, 196 F.3d 727, 735 (7th Cir. 1999) (citation omitted);

see also, In re Parmalat Securities Litigation, 421 F. Supp.2d 703, 713 (S.D. N.Y. 2006) (“An

amended complaint … supersedes the original and entitled a defendant to raise substantive

arguments aimed at ‘judicial resolution of the controversy’ in a new responsive pleading, even if

those arguments were not raised in response to the original complaint.”); Blumberg v. Barnett,

Case No. 15 CV 7873, 2018 WL 10676934, at *3 (N.D. Ill. Mar. 13, 2018) [“[I]t was irrelevant

that the defendants had not asserted the qualified immunity defense in any of their prior pleadings

(including in their answer to the original complaint), because they raised it at the first opportunity

after the amended complaint was filed.”] (emphasis in original); The Legal Aid Society v. City of

New York, 114 F. Supp.2d 204, 222 (S.D. N.Y. 2000); Harris v. Secretary, 126 F.3d 339, ___

(D.C. Cir. 1997) (“A Rule 15 amendment … will cure any problem of timeliness associated with

forfeiture [for failure to previously plead]”); International Controls Corp. v. Vesco, 556 F.2d 665,

668-69 (2d Cir. 1977) (“It is well established that an amended complaint ordinarily supersedes the

original and renders it of no legal effect.”).

        5.      Thus, on May 6, 2020, the Defendant filed a Motion to Dismiss [Doc. # 33] the

Amended Complaint [Doc. # 31], again reciting the Fed. R. Civ. P. 12(b)(1) Article III standing

argument, again reciting the Fed. R. Civ. P. 12(b)(6) Saucedo- and Bronstein-based facial analysis

under the First Amendment (which this Court, by its February 14 Order, deemed provisionally

forfeited), and now adding a Draper- and Zhen Shou Wu-based as-applied and facial analysis

under the Fourteenth Amendment. See Motion to Dismiss [Doc. # 33], passim.

        6.      Then, in the course of its May 8, 2020 Order granting the Plaintiff’s Motion to

Extend Time to Object/Respond [Doc. # 34], which extended the deadline “indefinitely to a date




                                                  3
            Case 1:18-cv-01180-JL Document 36 Filed 05/18/20 Page 4 of 6



to be determined,” the Court stated that “[it] may not require an objection.” On that same day, the

Court issued a further order (the “Second May 8 Order”) as follows:

       The plaintiff’s objection to the motion to dismiss (Doc. 33) need not address any of
       the arguments now twice raised in the original motion to dismiss and motion to
       reconsider, which the court has assessed in its prior orders. Plaintiff’s counsel
       is directed, however, to specifically respond to the defendant’s argument that First
       Circuit precedent precludes Mr. Frese from maintaining facial or as-applied void-
       for-vaguenesss claims under the Fourteenth Amendment. The objection is due on
       or before June 19, 2020.

Second May 8 Order (emphasis supplied).

       7.      If the import of the Second May 8 Order is only that all of the issues set forth in the

Motion to Dismiss the Amended Complaint have previously been briefed, save for the matter of

the Draper- and Zhen Shou Wu-based as-applied and facial analysis under the Fourteenth

Amendment, and that the Plaintiff need not tread over previously plowed ground, then the Order

is not objectionable.

       8.      But if, as it actually appears, the Second May 8 Order effectively declares that the

Defendant’s Fed. R. Civ. P. 12(b)(6) Saucedo- and Bronstein-based facial analysis under the First

Amendment remains, as before, provisionally forfeited, subject to renewal at some still other

“procedural posture,” February 14 Order at 11, then it amounts to a “manifest error of … law,” see

L.R. 7.2(d), as it disregards the legal effect of the Amended Complaint, discussed supra ¶ 4.

Further, the Second May 8 Order would be internally inconsistent as the foregoing Saucedo-

Bronstein argument was not actually “assessed in [the Court’s] prior orders.”

       9.      Finally, to substantively address the Saucedo-Bronstein argument now, rather than

following the entry of an answer and, thereafter, a Fed. R. Civ. P. 12(c) motion for judgment on




                                                 4
            Case 1:18-cv-01180-JL Document 36 Filed 05/18/20 Page 5 of 6



the pleadings,1 will promote the interests of judicial economy and efficiency and avoid needless

process. Indeed, “‘[t]he standard of review for evaluating a Rule 12(c) motion for judgment on

the pleadings is essentially the same as the standard for evaluating a Rule 12(b)(6) motion.’”

Nedder v. Rivier College, 944 F. Supp. 111, 120 (D.N.H. 1996), quoting Metromedia Steakhouses

Co. v. Resco Management, Inc., 168 B.R. 483, 485 (D.N.H. 1994) (citation omitted).

       WHEREFORE, the Defendant respectfully requests that this Honorable Court:

       A.      Reconsider the Second May 8 Order and declare that the arguments raised in the

Defendant’s Motion to Dismiss [Doc. # 33] the Amended Complaint [Doc. # 31], including but

not limited to the Saucedo-Bronstein argument, are due for consideration on their merits and, as

such, may be briefed by the Plaintiff; and

       B.      Grant such other and further relief as justice may require.

                                                     Respectfully submitted,

                                                     GORDON J. MACDONALD, in his
                                                     official capacity only as Attorney General
                                                     of the State of New Hampshire

                                                     By his attorney,

                                                     GORDON J. MacDONALD
                                                     ATTORNEY GENERAL


Date: May 18, 2020                               By: /s/ Lawrence M. Edelman
                                                    Lawrence M. Edelman, Bar # 738
                                                    Assistant Attorney General
                                                    Civil Bureau
                                                    New Hampshire Dept. of Justice
                                                    33 Capitol Street
                                                    Concord, NH 03301
                                                    (603) 271-3650
                                                    lawrence.edelman@doj.nh.gov


1
  Fed. R. Civ. P. 12(c) provides: “After the pleadings are closed – but early enough not to delay
trial – a party may move for judgment on the pleadings.”
                                                 5
          Case 1:18-cv-01180-JL Document 36 Filed 05/18/20 Page 6 of 6



                                      Certificate of Service

       I hereby certify that a copy of the foregoing Motion for Reconsideration was served

this 18th day of May, 2020, on all counsel of record via the ECF System.


                                                     /s/ Lawrence M. Edelman
                                                    Lawrence M. Edelman




                                               6
